DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

         GOLDEN HORN CONDOMINIUM ASSOCIATION, INC.,
                         Appellant,

                                      v.

       STATE OF FLORIDA, DEPARTMENT OF BUSINESS AND
       PROFESSIONAL REGULATION, DIVISION OF FLORIDA
        CONDOMINIUMS, TIMESHARES & MOBILE HOMES,
                          Appellee.

                               No. 4D19-2397

                               [March 26, 2020]

   Appeal from the State of Florida, Division of Florida Condominiums,
Timeshares & Mobile Homes; L.T. Case Nos. 2016-030237, 2016-058304,
and 2017-022419.

  Joseph M. Pustizzi of the Law Office of Joseph Pustizzi, P.A., Hollywood;
and David Levine of Levine Legal, P.A., Cooper City, for appellant.

   Joseph Yauger Whealdon, III, Tallahassee, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and GERBER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.